Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an electronic device comprising an electric power generating device to generate generate a thermo-electromotive force based on a temperature difference of between first and second ambient temperature of first and second ambient spaces; and an electronic device disposed in an opening in a wall dividing a connected space; and including a load, classified in H05K 2201/102227.

II. Claims 11-15, drawn to an electrical appliance comprising an electric power generating device to generate electrical energy and a thermo-electromotive force based on a temperature difference of between opposite surface of a wall located on a central axis of a housing; including a load and indoor and outdoor temperature sensors  classified in F21B 21/00.

III. Claims 16-19, drawn to a computer chassis comprising an electric power generating device to generate electricity and generate a thermo-electromotive force based on a temperature difference of first and second surface of the computer chassis and an electronic device disposed therein and generating heat; and first and second , classified in G06F 1/26.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related invention(s). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed does not require the same design; whereas invention I does not require respective temperature sensors, indoor/outdoor temperature sensors on opposite surfaces of a wall or first and second surfaces of an electrical appliance or computer chassis, as constituted by Invention(s) II and III.  It is hereby noted that invention I may be designed for a circuit assembly employing an inverter.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Including different search queries, search strategies and/or different classification areas thereof.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to was not made to request an oral election to the above restriction requirement, and thus an election has not been made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835